DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The Information Disclosure Statement filed 1 February 2022 has been fully considered by Examiner.  An annotated copy is included with the present Notice of Allowability.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 1 February 2022, with respect to the rejection of claim 46 under 35 U.S.C. § 112(a) and the rejections of claims 27, 36, 45 and 46 under 35 U.S.C. § 102 have been fully considered and are persuasive.  The rejection of claim 46 under 35 U.S.C. § 112(a) and the rejections of claims 27, 36, 45 and 46 under 35 U.S.C. § 102 have been withdrawn.

Allowable Subject Matter
4.	Claims 27-39 and 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 27 is amended by Applicant to incorporate some of the features formerly recited in claim 28.  Claim 27 as amended by Applicant distinguishes over the previously cited prior art.  The closest prior art discovered is the combination of Cohen (US-
Independent claim 36 is amended by Applicant to incorporate the features formerly recited in claim 40, now canceled, which was previously noted as containing allowable subject matter.  The closest prior art discovered is the combination of Cohen (US-11,062,454), Ohta (US-2021/0019900), Pugh (US-2021/0142497), Hu (US-11,120,280), Fathi (US-2017/0220887), and Pang (US-2015/0254499).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 36, either singly or in an obvious combination.  Therefore, claim 36 distinguishes over the prior art.
Independent claim 45 includes the method of claim 36, which distinguishes over the prior art for the reasons set forth above.  Therefore, claim 45 distinguishes over the prior art for the reasons set forth above with respect to claim 36.
Independent claim 46 includes various elements performing the method of claim 36, which distinguishes over the prior art for the reasons set forth above.  Therefore, claim 46 distinguishes over the prior art for the reasons set forth above with respect to claim 36.
 Claims 28-35, 37-39, and 41-44 each distinguish over the prior art at least due to their respective dependencies.
Claims 27-39 and 41-46 each distinguish over the prior art for the reasons set forth above, and there are no other grounds of rejection or objection.  Accordingly, claims 27-39 and 41-46 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616